Citation Nr: 9918601	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  93-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a compensable evaluation 
for pancreatitis.

2.  Entitlement to an increased evaluation for left Achilles 
tendon rupture repair, currently evaluated as 10 percent 
disabling.

3.  Evaluation of pancreatitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1977 to December 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, service connection 
for left Achilles tendon rupture repair and pancreatitis was 
granted and each was assigned a 10 percent disability 
evaluation.  The Board remanded this claim in September 1994.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  At the time of the October 1998 rating decision, which 
reduced the evaluation for pancreatitis from 10 percent to 
noncompensable, improvement had not been demonstrated.  

2.  Left Achilles tendon rupture repair is currently 
manifested by no more than moderate limitation of function.

3.  The appellant's pancreatitis is manifested by no more 
than one recurring attack of typical severe abdominal pain in 
the last year.


CONCLUSIONS OF LAW

1.  The criteria have been met for restoration of a 10 
percent disability evaluation for service-connected 
pancreatitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344; Part 4, Diagnostic Code 7347 (1998).

2.  Left Achilles tendon rupture repair is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5271 (1998).

3.  Pancreatitis is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7347 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration

Service connection for pancreatitis was granted by means of a 
November 1991 rating decision and assigned a 10 percent 
disability evaluation.  The appellant appealed the initial 
grant of service connection, stating that a higher evaluation 
should have been granted.  While the issue was on appeal, the 
RO, in a July 1998 rating decision, proposed to reduce the 
appellant's disability evaluation for pancreatitis from 
10 percent to noncompensable.  In an October 1998 rating 
decision, the RO reduced the disability evaluation.

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1998) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1998) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
has actually reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
The provisions of 38 C.F.R. § 3.344(c) (1998) also establish 
that there must be improvement before an evaluation is 
reduced.  The Court has restored evaluations when VA has 
failed to consider whether there is improvement.

In the cover letter that proposed to reduce the appellant's 
disability evaluation from 10 percent to noncompensable, the 
RO stated that medical records had noted "some improvement 
in your pancreatitis."  In the rating decision, the RO 
stated the following:

The evaluation of pancreatitis is 
proposed to be decreased to 0 percent 
disabling.  A noncompensable evaluation 
is assigned unless there has been one 
recurring attack of typical severe 
abdominal pain in the past year.

VA examination of 1-16-97 revealed the 
abdomen to be soft and non-tender.  There 
were no masses, no scars, and no hernias.

Laboratory findings on 1-23-97 showed a 
serum amylase of 203 with an upper/lower 
of 30-110.  Serum Lipase was 93 with 
upper/lower of 23-300.  Echogram of the 
abdomen showed no abnormality of the 
pancreas or gallbladder.  [T]he common 
bile duct diameter was normal.  The liver 
did not show any abnormality.  The 
impression was abdominal ultrasound 
demonstrated no abnormality of the 
pancreas.

Diagnosis was no residuals, status post 
pancreatitis.

In the October 1998 rating decision, which reduced the 
disability evaluation from 10 percent to noncompensable, the 
RO reiterated that which had been stated in the July 1998 
proposal to reduce the disability evaluation.

The Board finds that the rating decisions do not comply with 
regulations or decisions the Court.  The Court has clearly 
established that the regulations regarding reduction in 
evaluations must be followed.  In the October 1998 cover 
letter, the RO noted "improvement;" however, the rating 
decision did not substantiate improvement in the appellant's 
pancreatitis.  The RO simply stated that the appellant's 
pancreatitis did not meet the 10 percent disability 
evaluation.  The circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
The Board finds that the RO did not reduce the appellant's 
disability evaluation properly and thus, due to the 
procedural error, the 10 percent evaluation for pancreatitis 
is restored.  The actions taken by the RO are identical to 
the prohibitions established by the Court.

The Board must point out that it does not make any 
determination as to whether the noncompensable evaluation is 
the evaluation that should be in effect.  The Board merely 
states that VA failed to comply with regulations, rendering 
the rating decision void.

II.  Increased evaluation

The appellant claims that his left Achilles tendon rupture 
repair warrants a 20 percent evaluation.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for left Achilles tendon rupture repair 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation since service connection has been granted.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed the issue or the law and regulations 
governing the evaluation of the disability is the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in October 1991.  
Examination of the left heel felt tender and somewhat 
swollen.  The mid malleolar circumference of the right ankle 
was 10 inches compared to 10 3/8 inches on the left side.  
There was definite tenderness over the Achilles tendon area, 
which appeared to be quite thickened.  The diagnosis was 
status post rupture of Achilles tendon times two with repair 
with residual Achilles tendonitis.

In a December 1992 medical record, the appellant complained 
of burning pain and numbness starting at the left lateral 
posterior ankle and extending proximally toward lateral calf 
for the past three months.  Dr. Michael Ayres noted the 
appellant's two Achilles tendon rupture repairs.  The 
appellant stated that he had to elevate his left leg while in 
class or use a pillow to relieve the symptoms.  Dr. Ayres 
stated that there was mild edema at the posterio-lateral left 
ankle.  There was pain upon dorsiflexion of the left foot at 
the Achilles tendon.  Dr. Ayres noted that there was 
apprehension when dorsiflexion was conducted.  Muscle 
strength of feet was 5/5.  The assessment was neuritis versus 
nerve entrapment versus peroneal nerve trauma.

In an August 1993 VA outpatient treatment report, the 
appellant reported significant discomfort in the left 
Achilles tendon.  No findings or diagnosis were made.  In a 
March 1994, the VA examiner stated that the appellant was 
positive for tenderness upon palpation over the Achilles 
tendon with firmness.  The VA examiner stated that the 
appellant had full strength and full range of motion.  In 
June 1994, the appellant complained of tenderness over the 
scar on his left Achilles tendon and that he was unable to 
wear a regular shoe.  The VA examiner stated that the 
appellant was tender over the scar and also had a tendon 
callus.  

The appellant underwent a VA examination in May 1996.  The 
appellant stated that he had never worn a brace for his left 
Achilles tendon rupture repair.  The VA examiner stated that 
the appellant walked with an obvious left-sided calcaneal 
lurch.  The VA examiner noted that such was not a true limp, 
but rather a lurch because the appellant did not push off in 
the normal fashion on the left side as he did on the right.  
Examination of the ankles revealed a healed curvilinear scar 
over the posterior aspect of the left lower leg.  His heel 
cord was intact.  The calf circumference was 14 3/4 inches on 
the left and 16 5/8 inches on the right, which the VA 
examiner stated indicated definite atrophy of the left calf.  
The appellant was able to toe walk with some difficulty.  
Deep tendon reflexes were intact.  The VA examiner stated 
that the appellant's left Achilles tendon rupture repair had 
resulted in atrophy of the left calf, which was to be 
expected.  The VA examiner noted that the appellant had 
developed Achilles tendonitis on the right side and that the 
appellant should be fitted with heel lifts bilaterally which 
would decrease the stress on the heel cord.  The VA examiner 
stated that the appellant would be able to carry out light to 
moderate duties provided that he did not have to stand or 
walk for long periods of time or do any climbing or heavy 
lifting.

In January 1997, the appellant underwent a VA examination.  
The appellant complained of pain in his left Achilles area on 
exercising and walking long distances.  He stated that his 
left ankle would swell around the Achilles tendon with 
increased activity.  The VA examiner stated that there was a 
well-healed scar over the Achilles area of the left lower 
extremity.  There was some scar tissue in the subcutaneous 
compartment, which was palpable.  The appellant had good heel 
and toe raising bilaterally and was able to ambulate well 
with a heel and toe gait.  He had 20 degrees of plantar 
flexion and 30 degrees of dorsiflexion.  There was no 
swelling or deformity encountered.  The diagnosis was post-
surgical repair of left Achilles tendon.  The VA examiner 
stated that it was his/her opinion that the appellant's 
disability of the left ankle was of mild degree considering 
the amount of trauma and surgery that had been carried out on 
the extremity.  The VA examiner stated that the appellant was 
able to function quite well except when he got into 
situations where he had to walk long distances or be on his 
feet for long periods of time.

The appellant underwent a VA examination in April 1997.  The 
VA examiner noted that x-rays showed that there was a 
calcification at the tendon muscular junction of the left 
Achilles tendon.  The appellant reported occasional pain and 
swelling around the area of the left Achilles tendon.  The VA 
examiner stated that the appellant was able to squat and rise 
from a squatting position.  He had good heel and toe rising.  
There was tenderness to palpation which was rather marked at 
the junction of the muscle tendinous area in the area where 
his calcification was noted on x-ray.  There was no swelling 
or deformity at this time.  The appellant had 30 degrees of 
plantar flexion and 10 degrees of dorsiflexion.  He had 
40 degrees of inversion and 10 degrees of eversion.  The VA 
examiner entered a diagnosis of chronic tendonitis of the 
left Achilles tendon post trauma and surgical repair.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5271 (1998).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  Because there is no evidence that the 
ankle is ankylosed, application of Diagnostic Code 5270 is 
not appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 5270 
(1998).  In October 1991, examination of the left Achilles 
tendon revealed definite tenderness.  In December 1992, Dr. 
Ayres noted that the appellant had pain upon dorsiflexion of 
the left foot at the Achilles tendon, as well as 
apprehension.  In March 1994, the VA examiner stated that 
there was tenderness upon palpation over the left Achilles 
tendon, although the appellant had full strength and full 
range of motion.  In May 1996, the VA examiner noted that the 
appellant walked with an obvious left-sided calcaneal lurch, 
noting that it was not a true limp because the appellant did 
not push off in the normal fashion on the left side as he did 
on the right.  The VA examiner stated that the appellant's 
left calf circumference was 14 3/4 whereas the right was 16 
5/8 and noted that such was evidence of definite atrophy.  
The VA examiner stated that the appellant was limited to an 
occupation where he could carry out light to moderate duties, 
provided that he did not have to stand or walk for long 
periods of time or do any climbing or lifting.

In January 1997, the appellant had good heel and toe raising 
bilaterally and was able to ambulate well with a heel and toe 
gait.  He had 20 degrees of plantar flexion and 30 degrees of 
dorsiflexion.  There was no swelling or deformity.  The VA 
examiner stated that the appellant's disability of the left 
ankle was of mild degree considering the amount of trauma and 
surgery that had been carried out on the extremity.  In April 
1997, the appellant reported occasional pain and swelling in 
the area of the left Achilles tendon.  The VA examiner stated 
that the appellant was able to squat and rise from a 
squatting position.  He had good heel and toe rising.  There 
was tenderness to palpation which was rather marked at the 
junction of the muscle tendinous area in the area where the 
calcification was noted on x-ray.  He had 30 degrees of 
plantar flexion, 10 degrees of dorsiflexion, 40 degrees of 
inversion, and 10 degrees of eversion.  Such evidence is 
indicative of no more than a 10 percent evaluation.  

An evaluation in excess of 10 percent is not warranted.  
Although atrophy has been shown in the left calf, strength 
has been reported as 5/5.  This reflects an absence of 
weakness, despite the atrophy.  A VA examiner noted that the 
appellant had a lurch rather than a true limp.  This reflects 
that he retains significant functional use of the extremity.  
Although the lurch may reflect some incoordination, the 
overall functional defect is no more than moderate.  The 
appellant has been shown to have good range of motion.  In 
March 1994, the VA examiner noted that the appellant had full 
range of motion.  In January 1997, he had 20 degrees of 
plantar flexion and 30 degrees of dorsiflexion.  The VA 
examiner noted that the appellant's disability of the left 
ankle was of mild degree.  In April 1997, he had 30 degrees 
of plantar flexion, 10 degrees of dorsiflexion, 40 degrees of 
inversion, and 10 degrees of eversion.  Although the veteran 
has complained of pain, neither the veteran nor the 
examination reports have established that there is additional 
limited motion or the functional equivalent of limitation of 
motion beyond that described in the examination reports.  
Lastly, there is some evidence that certain occupations may 
be restricted.  This may be indicative of excess fatigability 
or flare-ups with use.  However, the veteran's disorder 
already contemplates moderate functional impairment.  The 
facts establish that the appellant's left Achilles tendon 
rupture repair is no more than 10 percent disabling.  Neither 
the veteran's specific statements nor the examination reports 
establish the presence of marked limitation of motion or the 
functional equivalent of marked limitation of motion.

Additionally, in making the determination that the 
appellant's postoperative residuals, lumbar laminectomy, is 
20 percent disabling and no more, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board does not doubt that the appellant has some 
functional impairment; this fact is recognized by the current 
10 percent evaluation.  The appellant has reported pain, 
which has been documented by VA examiners.  However, it must 
be noted that in March 1994, the VA examiner noted that the 
appellant had full strength and full range of motion.  In May 
1996, the VA examiner noted that the appellant had a lurch, 
rather than a true limp.  The VA examiner stated that the 
appellant was limited to an occupation where he could carry 
out light to moderate duties.  In January 1997, the VA 
examiner stated that the appellant's disability of the left 
ankle was of mild degree.  In April 1997, the VA examiner 
stated that the appellant was able to squat and rise from a 
squatting position and that he had good heel and toe rising.  
The VA examiner noted that the appellant had tenderness which 
was rather marked at the junction of the muscle tendinous 
area.  However, even considering pain, weakness, 
incoordination and excess fatigability, the appellant's 
disability of the left ankle does not approximate the 
criteria for an evaluation in excess of 10 percent based on 
functional loss.  See 38 C.F.R. Part 4, Diagnostic Codes 
4.40, 4.45.  The appellant is already at the minimum 
compensable evaluation for the ankle.  See 38 C.F.R. § 4.59.  
The clinical findings made by medical professionals and the 
VA examiner's statement that the appellant's disability was 
of mild degree substantiate the Board's finding that the 
appellant's left Achilles tendon rupture repair is no more 
than 10 percent disabling.  

The Board must address the scar on the appellant's left 
ankle, as it has been addressed by VA examiners.  A 10 
percent disability evaluation is warranted for superficial 
scars which are poorly nourished and have repeated 
ulcerations, which are tender and painful on objective 
demonstration, or which limit the function of the body part 
that they affect. 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1998).  

In June 1994, the appellant complained of tenderness over the 
scar on his left Achilles tendon and that he was unable to 
wear a regular shoe.  The VA examiner stated that there was 
tenderness over the scar.  In May 1996, the VA examiner noted 
that the appellant had a healed curvilinear scar.  In January 
1997, the VA examiner noted that the appellant had a well-
healed scar on the left Achilles area.  The Board finds that 
the preponderance of the evidence is against a finding that 
the appellant has a tender and painful scar.  Although the VA 
examiner in June 1994 noted tenderness over the scar, he/she 
did not make a finding of a painful and tender scar.  
Additionally, the May 1996 and January 1997 reports establish 
that the appellant has a well-healed scar.  No medical 
professional has described the scar as poorly nourished, 
ulcerated, or as limiting the function of the appellant's 
left ankle.  Thus, a separate 10 percent evaluation for the 
scar is not warranted.  

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe pain and 
functional impairment, the medical findings do not support 
his contentions.  As discussed above, the medical findings 
reveal that the appellant's left Achilles tendon rupture 
repair is no more than 10 percent disabling.  The medical 
findings have shown that the appellant has had full strength, 
some marginal limitation of motion, and a disability of mild 
degree.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  Taking the appellant's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b) (West 1991).

III.  Evaluation assigned to pancreatitis

The appellant has stated that a 30 percent evaluation is 
warranted for pancreatitis.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent for pancreatitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in October 1991.  
The VA examiner noted that the appellant had had severe upper 
abdominal pain which had occurred four weeks prior and that 
the appellant had undergone a computerized tomography of the 
abdomen and was found to have pancreatitis.  At the present 
time, the appellant stated that was advised to eat small 
amounts of food frequently.  He reported that his appetite 
was good and his bowel movements were regular.  There was no 
melena and no rectal bleeding.  There was no history of 
ulcers, gallbladder disease, or jaundice.  The abdomen was 
slightly tense, and there was some tenderness in the upper 
abdomen.  No masses were felt.  The diagnosis was history of 
upper abdominal pain, supposedly diagnosed as pancreatitis.

In November 1991 and December 1991 private medical records, 
Dr. Edward Taxin stated that the appellant's abdomen was 
negative except that it was tense.  The assessment was 
chronic pancreatitis.  In February 1992, Dr. Taxin noted that 
the appellant was feeling better and that there was no pain.  
The assessment was pancreatitis.  In a separate medical 
record that same month, Dr. Taxin stated that the appellant's 
abdomen was sensitive in the upper left quadrant but that 
there was no rebound and there was normal bowel sounds.  The 
assessment was pancreatitis.  

In a January 1993 VA outpatient treatment report, the 
appellant reported pain beginning in the chest and radiating 
down both sides to the back.  The VA examiner stated that the 
entire area was tender.  The appellant reported an increased 
urgency to defecate.  He stated that Tylenol 3 helped but 
that it made him lethargic.  He stated that he had been under 
treatment until the hurricane.  The VA examiner stated that 
the appellant was an erratic historian.  The assessment was 
questionable irritable bowel syndrome or other functional 
disorder.  The VA examiner noted that the appellant had a 
history of pancreatitis.  In a March 1994 treatment report, 
the appellant complained of recurrent epigastric pain.  The 
appellant denied melena and persistent diarrhea.  Examination 
of the abdomen revealed tenderness in the right epigastrium 
and right upper quadrant.  The assessment was abdominal pain.

In a June 1994 abdominal series, the pancreas was noted not 
to be seen well because of overlying gas.  The VA examiner 
stated that the pancreas appeared to be contracted and 
increased in density, which was consistent with chronic 
pancreatitis.  There were no obvious masses or cysts seen.  
In August 1994, the appellant reported epigastric pain, which 
would get worse with food.  The appellant reported nausea, 
but no vomiting.  The appellant stated that the pain would 
occasionally radiate to the back.  He stated that the pain 
would last constantly for days (one to seven) and then go 
away.  The appellant reported about 50 pounds of weight gain 
in three years.  Examination of the abdomen was soft and 
positive for tenderness with deep palpation in the 
epigastrium and left upper quadrant.  There was no rebound.  
The diagnosis was abdominal pain-chronic pancreatitis.  The 
VA examiner noted that the appellant had a history of 
pancreatitis in 1991 with no resolution of signs or symptoms.  

The appellant underwent a June 1996 VA examination.  The 
appellant reported episodes of abdominal pain of a dull, 
aching nature, which would radiate into his back.  He stated 
that the episodes occurred approximately every two to three 
weeks and would last anywhere from two to three days and was 
associated nausea, but very infrequently with any vomiting.  
The appellant stated that such episodes were worsened with 
ingestion of food, but that he would eat small, frequent 
meals which helped avoid worsening of the pain.  The 
appellant stated that he had normal bowel movements.  The VA 
examiner noted that the appellant's weight was 205 pounds and 
had been at 168 pounds six years earlier.  The VA examiner 
stated that the abdomen was globus, had no viscero megaly, 
and no palpable masses.  The VA examiner stated that the 
appellant complained of some tenderness at the left lower 
quadrant.  The VA examiner noted that the appellant had 
persistent elevated amylase but normal lipase.  The VA 
examiner stated that based upon his review of the records and 
the appellant that the appellant had a mild chronic 
pancreatitis.  The VA examiner stated that the appellant had 
no indication of any severe pancreatic disease, such as the 
presence of calcifications in the pancreas, diarrhea, or any 
glucose intolerance.  The VA examiner noted that the 
appellant's weight had not decreased, but had increased, but 
further noted that the appellant had persistent elevated 
serum amylase.  

The appellant underwent a VA examination in January 1997.  
His abdomen was soft and nontender.  There were no masses.  
The diagnosis was status post pancreatitis.  The VA examiner 
stated that he would order a liver profile, serum amylase, 
serum lipase and ultrasound of the abdomen.  An abdominal 
ultrasound revealed no abnormality of the pancreas.  Amylase 
was 203, which was noted to be high, and lipase was 93.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Diagnostic Code 7347 provides a 100 percent disability 
evaluation is pancreatitis is manifested by frequently 
recurrent disabling attacks of abdominal pain with few pain-
free intermissions and with steatorrhea, malabsorption, 
diarrhea and severe malnutrition.  38 C.F.R. Part 4, 
Diagnostic Code 7347 (1998).  A 60 percent evaluation is 
warranted if the symptoms consist of frequent attacks of 
abdominal pain, loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  Id.  A 30 percent evaluation is warranted if 
pancreatitis is moderately severe, with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks.  Id.  A 10 percent evaluation is provided if 
there is at least one recurring attack of typically severe 
abdominal pain in the past year.  Id.  The abdominal pain 
must be confirmed as resulting from pancreatitis by 
appropriate laboratory and clinical studies.  Id. at Note 1.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for pancreatitis.  In October 1991, the 
appellant's abdomen was noted to be slightly tense with some 
tenderness in the upper abdomen.  In November and December 
1991, Dr. Taxin noted that the appellant's abdomen was tense.  
In February 1992, he noted that the abdomen was sensitive in 
the upper left quadrant, but that there was no rebound.  In 
January 1993, the VA examiner stated that the appellant's 
abdomen was tender, but entered a diagnosis of irritable 
bowel syndrome or other functional disorder.  In March 1994, 
the appellant's abdomen was tender in the right epigastrium 
and right upper quadrant.  In August 1994, the appellant's 
abdomen was soft and positive for tenderness with deep 
palpation in the epigastrium and left upper quadrant.  There 
was no rebound.

In June 1996, a VA examiner stated that based upon his review 
of the appellant's records and examination of the appellant, 
he found that the appellant had mild chronic pancreatitis.  
The VA examiner stated that the appellant had no indication 
of any severe pancreatic disease.  In January 1997, the 
appellant's abdomen was soft and nontender.  The abdominal 
ultrasound revealed no abnormality of the pancreas.  The 
Board finds that such evidence is indicative of no more than 
a 10 percent disability evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 7347.

An evaluation in excess of 10 percent is not warranted.  
Although the appellant has alleged that he has four to seven 
episodes of severe abdominal pain each year, the medical 
findings do not support such an allegation.  When examined 
throughout the appeal period, no medical professional 
described clinical findings of severe abdominal pain.  The 
clinical findings as to examination of the appellant's 
abdomen were tenderness, slightly tense, sensitive, and 
nontender.  Examiners found that the appellant had no 
rebound, and one medical examiner felt that the appellant's 
complaints were functional.  Most importantly, the VA 
examiner who conducted the June 1996 VA examination had an 
opportunity to review the appellant's claims file and examine 
the appellant.  It was his determination that the appellant's 
pancreatitis was mild, which would warrant no more than a 
10 percent disability evaluation.  The VA examiner stated 
that there was no evidence of severe pancreatic disease, such 
as the presence of calcifications in the pancreas, diarrhea, 
or any glucose intolerance.  The VA examiner further noted 
that the appellant's weight had not decreased, but rather had 
increased.  The VA examiner noted that the appellant had 
persistent elevated serum amylase, but did not state how such 
affected the appellant's pancreatitis.

In regard to the 100 percent and 60 percent evaluations, 
there is no evidence of malabsorption, steatorrhea, 
malnutrition, or loss of body weight.  The appellant clearly 
has painfree intermissions, as evidenced by his own 
statements and the medical evidence.  In regard to the 
30 percent evaluation, the disorder must be moderately 
severe, which has been refuted by an examiner finding mild 
pancreatitis.  Regardless, the Board finds that the VA 
examiner's thorough assessment of the appellant outweighs any 
statements made by the appellant that his pancreatitis should 
be evaluated as 30 percent disabling.

The appellant is competent to report his symptoms.  As stated 
above, taking his statements into account that his service-
connected pancreatitis warrants a 30 percent evaluation, the 
Board has determined the medical findings do not support an 
evaluation in excess of 10 percent.  To this extent, the 
preponderance of the evidence is against his claim.  We again 
note that we do not address whether the assignment of the 10 
percent evaluation is or was justified.  The 10 percent 
evaluation was restored because of due process omissions on 
the part of the RO.



ORDER

Restoration of a 10 percent disability evaluation for 
pancreatitis is granted.  An increased evaluation for left 
Achilles tendon rupture repair is denied.  An increased 
evaluation for pancreatitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

